Case 1:20-cr-10211-RWZ Document 24 Filed 05/13/21 Page 1 of 2
Case 1:20-cr-10211-RWZ Document 20 Filed 05/11/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA Criminal No, 20-cr-10211-RWZ

Vv.
RAUL SANTOS,

Defendant.

Nememnee  Sme Nimeee” Nememee” Nee” Niner” Neyer  Nengee” Nengee” Nome”

 

ASSENTED TO MOTION FOR RETURN OF PASSPORT

The defendant, Raul Santos, through undersigned counsel, moves for the return of his
passport that he surrendered pursuant to this Court’s Order Setting Conditions of Release.
(Docket No.: 8).

On May 6, 2021, this Court sentenced the defendant to three years’ probation, no fine,
$841,887.00 in restitution and a $100 mandatory special assessment. The defendant would like
to regain possession of his passport so that he can be responsible for its safekeeping. While on
probation he will not travel outside the United States without prior approval from his Probation
Officer or the Court.

Counsel for the government assents to this Motion.

RAUL SANTOS

t APR seh and $0 prohsed By his attorneys,
chd\ /s/ George W. Vien

George W. Vien (BBO# 547411)

Ss / (3/2) Joshua N. Ruby (BBO# 679113)

DONNELLY, CONROY & GELHAAR, LLP
260 Franklin Street, Suite 1600
Case 1:20-cr-10211-RWZ Document 24 Filed 05/13/21 Page 2 of 2
Case 1:20-cr-10211-RWZ Document 20 Filed 05/11/21 Page 2 of 2

Boston, Massachusetts 02110
(617) 720-2880

Dated: May 11, 2021

CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on May 11, 2021.

/s/ George W. Vien
George W. Vien
